NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-1264


                           WAVESTREAM CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.


                                 CAP WIRELESS, INC.,

                                                       Defendant-Appellee.

       Charles S. Barquist, Morrison & Foerster LLP, of Los Angeles, California, argued
for plaintiff-appellant. With him on the brief were Anthony L. Press, and Brian F.
McMahon.

       Robert E. Camors, Jr., Thelen Reid Brown Raysman & Steiner, LLP, of San
Jose, California, argued for defendant-appellee. With him on the brief were David B.
Ritchie, and Richard S. Swope. Of counsel was Nguyen Huu Nguyen.

Appealed from: United States District Court for the Central District of California

Judge S. James Otero
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                    2007-1264


                         WAVESTREAM CORPORATION,

                                                          Plaintiff-Appellant,

                                         v.

                              CAP WIRELESS, INC.,

                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         CENTRAL DISTRICT OF CALIFORNIA

In CASE NO(S).           05-CV-4254.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, Circuit Judge, PLAGER, Senior Circuit Judge and LOURIE,
Circuit Judge):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT




DATED: December 7, 2007                        /s/ Jan Horbaly
                                              Jan Horbaly, Clerk